Citation Nr: 1108562	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  03-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected Morton's neuroma of the left foot, to include a separate evaluation for surgical scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran/appellant had active military service from July 1964 to May 1966; he also had a period of active duty for training (ACDUTRA) at Officer Candidate School (OCS) from August 17, 1963 to September 13, 1963.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  That rating decision denied the appellant's claim of entitlement to service connection for Morton's neuroma of the left foot.  

In August 2004, a hearing was held at the Board in Washington, DC before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

In December 2004, the Board reframed the issue as service connection for a bilateral foot disorder in order to more accurately reflect the appellant's contentions.  The Board also remanded that bilateral foot disorder issue for additional development.  

While the case was in remand status, the RO granted service connection for a Morton's neuroma of the left foot in a rating decision issued in January 2006.  The rating decision reflects that the RO also declined to grant service connection for any other right or left foot disorder.  

Thereafter, the appellant testified about his right foot arthritis and his left foot Morton's neuroma during a Travel Board hearing that was held on August 13, 2009, before Sarah Richmond, an Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

Subsequently, both of the Veteran Law Judges who heard the appellant's testimony concerning his service connection claim for foot disorders participated in adjudicating the appellant's appeal as to that particular issue.  A panel of three Veterans Law Judges composed of the two who presided over the appellant's Board hearings, plus another VLJ, decided both the increased initial rating claim on appeal and the service connection claim.  See 38 U.S.C.A. §§ 7102(a), 7107(c).  In a decision dated December 28, 2009, the Board granted service connection for bilateral posttraumatic midfoot arthritis with multiple hammertoes and denied the appellant's claim for an initial evaluation in excess of 10 percent for the left foot Morton's neuroma disability.  

The appellant then appealed the denial portion of the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  A Joint Motion for Remand was submitted to the Court in August 2009.  A September 2009 Order of the Court vacated the increased initial evaluation portion of the Board's decision, and the left foot Morton's neuroma disability initial rating issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  Thus, in this case, consideration of a separate compensable rating for the residuals from the operation to remove the left foot neuroma, whether due to scarring or functional deficits, is indicated as part of the issue on appeal.

The appellant has appealed the initial 10 percent evaluation assigned to the left foot Morton's neuroma disability when service connection was granted, effective in December 2002, and he has continuously prosecuted this initial increased rating claim since that time.  Therefore, the appellant is, in effect, asking for a higher rating effective from the date service connection was granted in December 2002.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Therefore, the increased rating claim on appeal is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the left foot Morton's neuroma initial increased rating claim, the Court has remanded this appeal for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a) for compliance with the instructions in the August 2009 Joint Motion.  A determination has been made that additional development is necessary in the current appeal as to the left foot Morton's neuroma disability, to include consideration of a separate evaluation for the associated left foot Morton's neuroma surgical scarring.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

It was noted in the August 2009 Joint Motion that there had been a failure to discuss all of the criteria relating to the evaluation of scars when determining whether the appellant was entitled to an increased evaluation for his left foot Morton's neuroma disability.  It was indicated that the Board's evaluation of the appellant's left foot Morton's neuroma disability under the various diagnostic codes should have included an analysis of the criteria associated with Diagnostic Code 7804 and Diagnostic Code 7805.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  For a decade, a precedent decision of the Court had required that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, the Court of Appeals for the Federal Circuit expressly overruled the Karnas case in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), holding that a new law or regulation applies, if at all, only to the period beginning with the effective date of that new law or regulation.

Effective August 30, 2002, VA revised the rating schedule for evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  Here, because the appellant's claim for an increased evaluation for the left foot Morton's neuroma disability, to include consideration of the surgical scarring residuals, was submitted in December 2002, consideration need only be given to the new rating criteria.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, the appellant's scar will be considered solely under the criteria effective between December 4, 2002 and October 22, 2008.

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for superficial scars that are painful on examination.  This is the maximum evaluation available under this diagnostic code.  Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), scars may also be rated based on limitation of function of affected part.  

The appellant contends that the surgical scar associated with his left foot Morton's neuroma disability is tender and painful at times.  He also contends that the surgical scarring has adversely affected the functioning of his left foot.  The current medical evidence of record does not address these factors.  Therefore, a remand for an examination of the left foot Morton's neuroma disability, to include any surgical scarring residuals, is in order.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all private and VA or other government medical care providers and treatment centers where he has been treated for any left foot Morton's neuroma complaints or associated surgical scar problems since 2002.  After securing the necessary release(s), obtain all records and information not previously secured.  All records obtained must be associated with the claims file.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA podiatry examination to determine the nature, severity and extent of his current left foot Morton's neuroma pathology.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The claims file should be provided to the examining podiatrist for review in conjunction with the examination.  The examining podiatrist should describe to what extent, if any, the appellant has left foot Morton's neuroma pathology or reduced function in the left foot due to the Morton's neuroma disability, including any associated gait impairment.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left foot Morton's neuroma disability.  If so, that limitation should be set forth in detail.

Specific findings should be made with respect to the location, length, width and shape of the scar from the left foot Morton's neuroma surgery with a detailed description of any associated pain or tenderness as well as any limitations caused by any adhesions or nerve impairment, including impairment affecting motion, strength or other left foot function.  All findings should be set forth in detail.

5.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the appellant's initial increased rating claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  Ensure that all appropriate versions of the diagnostic criteria for skin disabilities are considered and give consideration to the possibility of staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).

7.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case.  The SSOC must contain notice of all relevant actions taken on the claim to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




			
	KATHLEEN K. GALLAGHER 	LINDA A. HOWELL
	Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	SARAH RICHMOND
	Acting Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

